Citation Nr: 1732715	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-30 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating prior to June 12, 2012, a rating in excess of 10 percent from June 12, 2012, to March 17, 2015, and an evaluation in excess of 40 percent thereafter for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In September 2012, the RO increased the assigned evaluation for the bilateral hearing loss disability from 0 percent to 10 percent, effective June 12, 2012.  Additionally, in an April 2015 rating decision the RO granted a 40 percent evaluation for the Veteran's bilateral hearing loss disability, effective March 18, 2015.  Despite the increased ratings granted by the RO, the Veteran's appeal concerning this disability remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In September 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.  

In January 15, 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDINGS OF FACT

1.  Prior to June 12, 2012, the Veteran's service-connected bilateral hearing loss hearing disability was manifested by Level II hearing in the right ear and Level IV hearing in the left ear.
2.  From June 12, 2012, to March 17, 2015, the Veteran's service-connected bilateral hearing loss hearing disability was manifested by Level II hearing in the right ear and Level V hearing in the left ear.

3.  Since March 18, 2015, the Veteran's service-connected bilateral hearing loss hearing disability has been manifested by Level VII hearing bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation prior to June 12, 2012, for the service-connected bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for a rating in excess of 10 percent for the service-connected bilateral hearing loss disability from June 12, 2012, to March 17, 2015, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).

3.  The criteria for a rating in excess of 40 percent for the service-connected bilateral hearing loss disability since March 18, 2015, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter sent to the Veteran in February 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service treatment records have been obtained.  Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2.  The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disability since the most recent VA examination in March 2015.  Thus, there is no duty to provide further medical examination on the claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

The Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the U.S. Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10.  In the present case, the examiners elicited information from the Veteran concerning the functional effects of his disability.  Martinak, 21 Vet. App. at 455-56.  The examiners documented the Veteran's difficulty understanding standing conversations and watching television.  Thus, the Board concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of:  (1) the duty to fully explain the issues; and, (2) the duty to suggest the submission of evidence that may have been overlooked.  In September 2013, the United States Court of Appeals for the Federal Circuit (Federal Circuit) ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.  

The Board is also satisfied as to substantial compliance with its January 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for another VA examination, which he had, and, in a February 2015 letter, providing him the appropriate release form (VA Form 21-4142) to obtain clarification related to his private audiograms.  The Veteran, however, did not return the release forms, and all other evidence that he has indicated as relevant to his claim has been obtained.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for higher evaluations for the bilateral hearing loss disability is thus ready to be considered on the merits.

II.  Disability Rating Principles 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Under the applicable criteria disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. § 4.85.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies: 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b) 

The Veteran filed his claim for an increased evaluation for his bilateral hearing loss disability in January 2010.  He was subsequently afforded an audiometric examination in March 2010, at which time his puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
45
65
75
53.75
LEFT
40
65
70
75
62.50

The Maryland CNC controlled speech discrimination test revealed speech recognition of 90 percent in the right ear and 82 percent in the left ear. 

From Table VI of 38 C.F.R. § 4.85, Roman Numeral II is derived for the right ear and Roman Numeral IV for the left ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  A 0 percent evaluation is derived from Table VII by intersecting row II, the right ear, with column IV, the left ear.

The Veteran was provided with another audiometric examination in June 2012, which revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
45
65
80
58
LEFT
60
65
70
80
69

The Maryland CNC controlled speech discrimination test revealed speech recognition of 94 percent bilaterally.

These results demonstrate an exceptional pattern of hearing in the left ear, as the Veteran exhibited puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz.  Based on Table VI, a hearing level acuity of Level II is assigned to the left ear and a hearing level acuity of Level II is assigned to the right ear.  The Veteran is assigned a hearing acuity of Level V for the left ear based upon Table VIA.  See 38 C.F.R. § 4.86(a).  As the value for the left ear derived from Table VIA results in a higher numerical evaluation, the Board will use this value to rate the Veteran's bilateral hearing loss disability.  A 10 percent evaluation is derived from Table VII by intersecting row II, the right ear, with column V, the left ear.

The Veteran was provided with his most recent audiometric examination in March 2015, which revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
70
75
85
70
LEFT
70
80
85
95
83

The Maryland CNC controlled speech discrimination test revealed speech recognition of 60 percent for the right ear and 68 percent for the left ear.

These results demonstrate an exceptional pattern of hearing in the left ear, as the Veteran exhibited puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz.  Based on Table VI, a hearing level acuity of Level VII is assigned to the left ear and a hearing level acuity of Level VII is assigned to the right ear.  The Veteran is assigned a hearing acuity of Level VII for the left ear based upon Table VIA.  See 38 C.F.R. § 4.86(a).  A 40 percent evaluation is derived from Table VII by intersecting row VII, the right ear, with column VII, the left ear.

The Board acknowledges that the Veteran has submitted private audiograms performed by Dr. B. in July 2009 and A.C., Au.D., in October 2010.  The audiograms are inadequate for rating purposes as the July 2009 audiogram does not specify whether controlled speech discrimination testing was conducted in accordance with Maryland CNC standards and the October 2010 audiogram does not contain speech discrimination scores or indicate whether speech discrimination scores were obtained.  38 C.F.R. § 4.85(a) provides that an examination for hearing impairment for VA purposes "must include a controlled speech discrimination test (Maryland CNC)."  As this regulation indicates a preference for Maryland CNC discrimination tests, the Board will not consider the audiometric results contained in the treatment records in its analysis.  The Board notes that this is not a case in which clarification of the audiological reports is required.  Rather, the reports reflect that they did not comply with 38 C.F.R. § 4.85(a).  Additionally, the Veteran was afforded VA examinations after these private audiograms and the results of the examinations do not warrant higher evaluations.  Lastly, pursuant to the Board's remand directives, the Veteran was afforded the opportunity to obtain VA's assistance in clarifying the private audiograms.  However, the Veteran did not respond to the notice letter provided by the AOJ on remand.

The only evidence of record for increased evaluations for the service-connected bilateral hearing is lay statements from the Veteran.  These subjective reports of difficulty hearing have been considered.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings.  This criteria measures hearing acuity directly in a controlled laboratory environment.  In this regard, VA audiometric examinations showed no basis for any increase in disability evaluations.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and Martinak.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  

A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As discussed, there are higher ratings available under the Diagnostic Code, but the Veteran's disability is not productive of such manifestations. 

As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  

As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a, and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. 

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. 
Additionally, the rating schedule was revised to accommodate language difficulties 
and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  

Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field." 

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular ratings currently assigned reasonably describe the Veteran's disability levels and symptomatology.  The Veteran's description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination.  As such, it cannot be said that the available schedular evaluations for the disability are inadequate. 

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.   However, this is not an exceptional circumstance.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

Additionally, the Veteran's bilateral hearing loss disability has not been shown to render the Veteran unemployable.  Therefore, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record.

As the preponderance of the evidence is against the appeal, the benefit-of-the-doubt rule does not apply, and the Board must deny this appeal.  See U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating prior to June 12, 2012, a rating in excess of 10 percent from June 12, 2012, to March 204, 2015, and an evaluation in excess of 40 percent thereafter for a bilateral hearing loss disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


